Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-9-1996

Giant Eagle Inc v. Fed Ins Co
Precedential or Non-Precedential:

Docket 95-3300




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Giant Eagle Inc v. Fed Ins Co" (1996). 1996 Decisions. Paper 88.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/88


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                          __________

                             95-3300
                            __________

                       GIANT EAGLE, INC.

                                v.

                  FEDERAL INSURANCE COMPANY,
                              Appellant

              ___________________________________

        On Appeal From the United States District Court
            For the Western District of Pennsylvania
                     D.C. No. 94-cv-00106
               __________________________________


Present: Becker and McKee, Circuit Judges, and Pollack,
    District Judge*

                              JUDGMENT


    This cause came on to be heard on the record from the
United States District Court for the Western District of
Pennsylvania and was argued by counsel on March 21, 1996.
    On consideration whereof, it is now here ordered and
adjudged by this Court that the judgment of the said District
Court entered March 24, 1995 which was certified by order entered
May 18, 1995, be, and the same is hereby affirmed. Costs taxed
against appellant. All of the above in accordance with the
opinion of this Court.


*Honorable Louis H. Pollak, United States District Judge for the
Eastern District of Pennylvania, sitty by designation.




                  ATTEST:



                  Chief Deputy Clerk
Dated:   August 9, 1996